Citation Nr: 0119265	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-03 954	)	DATE
	)
	)


THE ISSUE

Whether a February 1987 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for 
an acquired psychiatric disorder, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  

(The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for additional right leg disability due to 
medical treatment provided by VA, and whether the VA Regional 
Office (RO) has jurisdiction to make a determination of 
whether a rating decision of November 9, 1984 (which denied 
entitlement to service connection for an acquired psychiatric 
disorder due to head injury) should be reversed or revised on 
the basis of CUE are addressed in separate Board decisions.)


REPRESENTATION

Moving Party Represented by:  K. M. Carpenter, Attorney-at-
law


ATTORNEY FOR THE BOARD
  
J. Johnston, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) based on the veteran's CUE motion as to the Board 
decision of February 1987 which denied entitlement to service 
connection for an acquired psychiatric disorder.  In 
May 2001, the Board advised the veteran and representative 
that the rules relating to CUE motions were found at 
38 U.S.C.A. § 7111 (West 1991), and in Title 38 of the Code 
of Federal Regulations beginning at 20.1400 (2000).  


FINDINGS OF FACT

1.  In February 1997, the Board denied service connection for 
an acquired psychiatric disorder due to head injury.

2.  The February  1987 Board decision was not undebatably 
erroneous.


CONCLUSION OF LAW

The February 1987 Board decision, which denied service 
connection for an acquired psychiatric disorder due to head 
injury, was not based on CUE.  38 U.S.C.A. 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. 20.1403 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                I.  Factual 
Background

The veteran served on active duty from January to May 1975, 
and from November 1976 to July 1984.  The service medical 
records show that he was referred from a psychiatrist to a 
neurologist in November 1979 for evaluation; it was noted on 
the consultation report that the veteran had a history of 
head trauma with a subsequent loss of reading capacity.  The 
neurologist reported that the veteran had a history of 
reading problems since childhood, which made it difficult to 
go through high school.  Physical examination was normal 
except dyslexia.  The neurologist opined that the veteran's 
problem had nothing to do with the head injury he sustained 
in 1976, but it was noted that it had made him very anxious, 
with episodes of pulling his hair and sucking his thumb.  The 
diagnoses were developmental dyslexia with secondary anxiety 
depression.

Additional service medical records show that the veteran was 
hospitalized from October 24 to November 9, 1981 for medical 
and psychiatric evaluations.  It was noted that he was 
admitted with a history of dyslexia and dilation of the 4th 
ventricle by CT scan to rule out Arnold-Chiari malformation.  
Additional history included   increased anxiety and inability 
to cope or advance past the E4 level and learn in night 
school.  Neurological examination and CT  were entirely 
within normal limits.  Pscholometric testing revealed an IQ 
of 80.  Further psychiatric consultation showed that the 
veteran was very anxious and had regressed secondary to the 
anxiety.  A relaxation program was reported to have good 
results.  Psychiatric out-patient follow-up was recommended; 
no neurological follow-up was scheduled.  The discharge 
diagnosis was adjustment disorder secondary to low IQ and 
inability to progress.  

A service periodical examination in October 1983 included no 
psychiatric complaints.  Neurologic and psychiatric 
evaluations were reported as normal.

It was reported on a service record of acute medical care, 
dated in January 1984, that the veteran had a history of an 
incident in 1976 when he awoke in hospital 1 & 1/2 days after 
being struck in the back of the neck.  He indicated that he 
spent two weeks in the hospital and, in 1978, went from an 
11th grade to a 3rd grade reading level.  It was reported that 
he evidently had a life long history of emotional problems.  
Clinical evaluation revealed balding on top of the head from 
pulling his hair out.  The assessment was psychiatric 
disorder; rule out psychosis.  A mental hygiene evaluation 
was recommended.

The veteran underwent a psychiatric examination in late 
January 1984 while on active duty.  It was noted that he was 
an anxious young man of below intellectual endowment, who 
after "painstakingly obtained information and evaluation" 
was found to be free of mental illness.  The psychiatrist 
opined that the veteran's problem was congenital in nature, 
mixed mental retardation, and separation from service was 
recommended.  History included being in special education 
beginning in the 3rd grade; a preservice GT score in the 90s, 
and testing that revealed a 3rd grade reading level in 1976.  
The examiner indicated that the veteran had been socially 
promoted through his school years.  The veteran gave a 
history of a significant drop in reading ability after a head 
injury in 1976, but the psychiatrist noted that numerous 
evaluations, to include CT scans, EEG tests, neuropsychiatric 
testing, and neurological evaluations ultimately confirmed a 
stationary and historically and developmentally congenital 
brain dysfunction.  It was observed that the veteran had been 
extremely anxious for most of his adolescence and adult life 
attempting to fit within regular school and military systems.  
The mental status examination showed that the veteran was 
agitated, alert, anxious, without thought disorders, 
delusions or hallucinations.  His memory was fair and his 
cognitive functions were constitutionally limited.  The 
diagnosis was mild mental retardation.

It was reported on a service report of mental status 
evaluation, dated in March 1984,  that the veteran was 
evaluated and had no evidence of an emotional or mental 
disorder of psychiatric significance.  The diagnostic 
impression was mild mental retardation.  

Additional service medical records show that the veteran 
underwent another neurological evaluation in May 1984.  The 
neurologist concurred with earlier evaluations in finding 
that the veteran had status borderline mental retardation 
with no evidence of progressive pathology.

A report of the veteran's separation examination, dated in 
May 1984, shows that his psychiatric and neurological 
evaluations were normal at that time.  The veteran indicated 
on the report of medical history that he had no depression or 
excessive worry or other psychiatric complaints.

Post-service medical records show that the veteran was 
hospitalized from August 3 to August 29, 1984, in a VA 
medical center for psychiatric evaluation.  The veteran 
indicated that he was very upset about being discharged from 
the service due to mental deficiency.  He gave a history of 
nervous behaviors, including nail-biting and sucking of 
thumb, of six months duration.  Additional history included a 
head injury in January 1978, resulting in a 3 day period of 
unconsciousness.  The veteran indicated that his problems, to 
include a deterioration in his reading ability, began after 
the head trauma.  Physical examination was normal; it was 
noted that the veteran's hair was thinning without any 
obvious excoriation.  Mental status examination showed that 
the veteran's mood was tense and anxious.  He had some memory 
impairment and poor results on intellectual testing and a 
marked inability to read.  Following further evaluation and a 
review of the veteran's high school records, the diagnoses 
were recorded as adjustment disorder with mixed emotional 
features, mixed specific developmental disorder (possible), 
and borderline mental retardation.  It was noted upon 
discharge that the high school records suggested that the 
veteran had always had learning and reading difficulties.

The veteran underwent a VA psychiatric examination in October 
1984.  He was cooperative, and it was noted that his 
situational problem appeared to be financial and had a 
depressive mood secondary to this problem.  The psychiatrist 
opined that the veteran had a primary reading disorder, with 
perhaps low average intellectual functioning.  It was further 
opined that the veteran's mild anxiety and depression 
appeared to be situational in nature.  

A VA psychological evaluation of the veteran was also 
performed in October 1994.  Psychological test results were 
significantly below normal on all measures.  Memory function 
and tests of gross and fine motor abilities were intact.  The 
psychologist opined that, in light of the veteran's apparent 
low level of functioning prior to the (1976 head) injury and 
the absence of pathognomonic or lateralizing signs, there was 
no evidence of significant brain injury.

A report of a psychological and neurological evaluation, 
dated in April 1985, shows that the veteran was evaluated at 
that time.  Following a battery of tests, the assessment was 
that the veteran's regression in his social behaviors, 
episodes of agitation, impaired attention span, and lability 
of affect were all consistent with an organic personality 
syndrome secondary to a head injury.  The examiner further 
opined that, given the veteran's complaints of blurred 
vision, recurrent headaches, history of head trauma with loss 
of unconsciousness, and lack of any significant precipitating 
stressful or traumatic events, his deteriorating social 
habits, aggressive behaviors, and deterioration in cognitive 
functioning were attributable to the head trauma.  The 
examiner concluded that the veteran had a "service connected 
disability of a mental condition, an organic brain syndrome 
and an organic personality syndrome, secondary to head 
injury".

The veteran was subsequently seen at the Mount Airy 
Psychiatric Center, the Colorado Department of Social 
Services, and by a private physician in February 1986.  
History obtained at these times remained essentially 
unchanged. The veteran again indicated that his psychiatric 
problems and cognitive impairment began after a head injury 
in 1976 while on active duty.  The Mount Airy
Evaluation resulted in diagnoses of organic brain syndrome 
secondary to brain trauma, a secondary dysthymic disorder, 
borderline personality disorder, and rule out borderline 
mental retardation.  The private examiner opined that many of 
the veteran's symptoms "could well be contributed to by a 
post concussional central nervous system syndrome", 
occurring in conjunction with a preexisting cognitive 
dysfunction as well as secondary psychosocial problems.  The 
Colorado Department of Social Services evaluation resulted in 
an assessment of a developmental learning disorder, 
apparently previously diagnosed as dyslexia and dyscalculia, 
and probably a form of attentional deficit disorder.  The 
examiner opined that it was reasonable to suggest that the 
described and "documented" head trauma in 1976 resulted in 
an exacerbation of the cognitive difficulties.  It was 
further opined that there was a generalized anxiety disorder 
and some features normally associated with post concussional 
syndrome.
  
                                                            
II. Analysis

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
VA regulations.  38 C.F.R. §§ 20.1400-1411.  According to the 
regulations, CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE include the following: (1) changed diagnosis (a 
new diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision); (2) duty to assist (VA failure to 
fulfill the duty to assist); and (3) evaluation of evidence 
(a disagreement as to how the facts were weighed or 
evaluated).  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for the Federal Circuit 
has upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  Disabled American Veterans, et al. v. Gober, 
234 Fed 3rd 682 (Fed Cir. 2000). 

It should be noted that the above-cited regulatory authority 
on Board CUE was published with the specific intent to codify 
the requirements for a viable claim of CUE as set forth in 
the case law of the United States Court of Appeals for 
Veterans Claims, as well as the United States Court of 
Appeals for the Federal Circuit.  In brief, the court cases 
indicate that CUE is a very specific and rare kind of error; 
it is the kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  See, e.g., Baldwin v. West, 13 Vet. App. 1 (1999); 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); Link v. West, 
12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

The pertinent laws and regulations in effect at the time of 
the 1987 Board decision provide that service connection may 
be granted for disability resulting from disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. § 310. Certain chronic diseases, including 
psychosis, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 301, 312, 313; 
38 C.F.R. §§ 3.307, 3.309.

In a claim of CUE in a 1984 RO decision filed on behalf of 
the veteran (subsequently amended to a motion of CUE in a 
1987 Board decision), which denied service connection for a 
psychiatric disorder, the veteran's attorney alleged that VA 
failed to properly consider the evidence of the veteran's 
profound "non-treatable mental disability", which caused 
him to be discharged in June 1984.  It was further argued 
that VA completely missed the fact that the veteran's 
significant decline in mental functioning was due to a 
traumatic head injury sustained during service.  

In his April 2001 CUE motion, the representative further 
argued that in its February 1987 decision, the Board "failed 
to correctly recognize the condition that [the veteran] had 
requested be service connected."  The representative pointed 
out that during service, in addition to being diagnosed with 
a long-standing congenital-developmental learning disorder 
and mild mental retardation, the veteran also received a 
diagnosis in October 1981 of an adjustment disorder and that 
such adjustment disorder was also diagnosed by VA after 
service in August 1984.  The representative argued that it 
was clear that the veteran's inability to read and his low IQ 
"only resulted in mental difficulty (i.e. adjustment 
disorder) once the veteran was unable to advance in his 
military career due to his congenital problems."  The 
representative stated that "it is understood that in 1987, 
there was not a diagnosis for adjustment disorder," but 
argued that this did not present a bar to service connection 
by use of analogous rating to such diagnostic codes as 
anxiety neurosis or other unspecified neurosis.

In reviewing the record, the Board finds that the Board's 
February 1987 decision considered all of the relevant facts 
on file at the time of that decision.  This decision 
summarized all of the relevant evidence contained in the 
service medical records, in VA examinations after service, 
and in private medical evaluations after service.  There is 
no evidence that the February 1987 Board decision failed to 
consider any particular relevant facts at the time that 
decision was issued.  

The veteran's attorney contends that the February 1987 Board 
decision failed to correctly apply the law regarding service 
connection by failing to grant an award of service connection 
for an adjustment disorder diagnosed during and immediately 
after service.  In making this argument, the representative 
correctly pointed out that the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders (DSM) II was applicable at the time of the 
February 1987 Board decision.  While the DSM-II was published 
in 1968 and the DSM-III was published in 1980, at the time of 
the February 1987 Board decision, 38 C.F.R. § 4.125 (1986) 
still incorporated by reference the DSM-II for adjudication 
of veteran's claims.  In February 1987, the Board was bound 
to follow the controlling laws and regulations and was bound 
to consider the veteran's claims by reference to the DSM-II.  

It is noteworthy, in this regard, that the DSM-II did not 
acknowledge adjustment "disorders."  At the time of the 
February 1987 Board decision, the applicable 1968 DSM-II at 
page 48, Section VIII, referred to "Transient Situational 
Disturbances."  All adjustment problems listed under that 
heading were referred to as "reactions" not disorders.  It 
was thereunder provided that this category was reserved for 
more or less transient disorders of any severity (including 
those of psychotic proportions) that occurred in individuals 
without any apparent underlying mental disorders and that 
represented an acute reaction to environmental stress.  It 
was noted that, if the patient had good adaptive capacity, 
his symptoms usually receded as stress diminished but that, 
if symptoms persisted after the stress was removed, the 
diagnosis of another mental disorder was indicated.  

While the representative's CUE motion correctly pointed out 
that the veteran was provided a diagnosis with an adjustment 
disorder secondary to his congenital borderline mental 
retardation both during and immediately after service.  The 
evidence of record at the time of the 1987 Board decision 
included a diagnosis of adjustment disorder during service in 
October 1981.  However, this diagnosis was not confirmed by 
subsequent examinations conducted during service.  The report 
of medical examination for reenlistment in October 1983 did 
not note any psychiatric abnormality.  In January 1984, the 
only formal diagnosis was minimal mental retardation.  On 
May 1, 1984, a medical doctor examined the veteran and stated 
that he agreed with an earlier in-service evaluation that 
resulted in an assessment of static borderline mental 
retardation with no evidence for progressive pathology.  

A May 10, 1984, physical examination for service separation 
noted no neurological abnormality and noted no overt 
psychosis but found that the veteran had developmental 
dyslexia and dyscalculia resulting in minimal mental 
retardation with secondary situational (emphasis added) 
anxiety reaction.  A diagnosis of probable adjustment 
disorder with mixed emotional features was recorded during an 
August 1984 VA hospitalization one month after service.  
However, subsequent  October 1984 VA psychiatric and 
psychological examinations resulted in an impression of a 
primary reading disorder with perhaps low average 
intelligence functioning, which was consistent with much of 
the in-service findings and assessments.  While current 
symptoms of mild anxiety and depression were noted, it was 
reported as situational in nature, and no diagnosis of an 
adjustment or anxiety disorder was recorded.  

After this time, but prior to the issuance of the Board's 
February 1987 decision, the veteran was seen at the York 
Guidance Center in April 1985, at the Mount Airy Psychiatric 
Center in 1986, by the Colorado Department of Social Services 
in 1986, by a private physician in February 1986, and none of 
these private evaluations resulted in the diagnosis of an 
adjustment disorder.   (These evaluations did result in an 
impression of organic brain syndrome, which is discussed 
below.)

Accordingly, there was no clear and unmistakable error in the 
Board's February 1987 decision by failing to grant service 
connection for an adjustment disorder.  The representative's 
argument in this regard appears to be tantamount to a 
disagreement with how the February 1987 Board decision 
weighed and balanced the facts then in evidence, and a 
disagreement as to how the facts were weighed or evaluated 
does not amount to a valid claim of clear and unmistakable 
error in accordance with 38 C.F.R. § 20.1404.  

At the time the February 1987 Board decision was issued, 
there was no current private or VA diagnosis of an adjustment 
disorder on file.  Moreover, as pointed out by the 
representative in his April 2001 CUE motion, in 1987, the 
then applicable DSM-II (1968) only listed adjustment 
"reactions" under a heading of transient situational 
disturbances. 

The representative asserts that the veteran should have been 
service connected by way of an analogous rating to an anxiety 
neurosis or other unspecified neurosis is without merit.  A 
"neurosis" has always been accepted as an acquired 
psychiatric disorder, whereas the DSM-II discussion of 
adjustment reactions clearly distinguished such symptoms from 
neuroses in that such reactions were viewed in the main for 
"more or less transient disorders" representing an acute 
reaction to environmental stress.  While additional 
psychiatric diagnoses were provided to the veteran by private 
physicians following the veteran's service separation, to 
include an anxiety disorder, there was competent medical 
evidence dated during service, to include psychiatric and 
neurological evaluations, and competent medical evidence 
dated after the veteran's separation from service, that did 
not result in diagnosis (emphasis added) of an anxiety 
disorder. 

The veteran's attorney also alleges that VA failed to 
properly consider the evidence of the veteran's profound 
"non-treatable mental disability", which caused him to be 
discharged in June 1984, and that VA completely missed the 
fact that the veteran's significant decline in mental 
functioning was due to a traumatic head injury sustained 
during service.  The question raised is whether there was CUE 
in the Board's failure to find that the veteran incurred an 
organic brain disorder (argued as superimposed upon 
congenital borderline mental retardation) as a result of head 
trauma during service.  The Board decision in February 1987 
noted that there were no contemporaneously recorded service 
medical records documenting head trauma in 1976 during 
service; the veteran first gave a history of a 1976 head 
injury in 1979.  While the 1987 Board decision did not fully 
address the question of whether there was significant decline 
in mental functioning due to a traumatic head injury 
sustained during service, such omission does not manifestly 
change the outcome of the decision.  In reviewing the service 
medical records, the Board finds that multiple examinations 
and consultations were performed for the specific purpose of 
addressing this question and the conclusion was that there 
was no evidence of superimposed organic brain injury to 
support such a diagnosis during service.  The private 
psychiatric and psychological testing conducted in 1985-1986 
relied principally on the veteran's reported history of a 
serious concussive head injury with extended unconsciousness 
and hospitalization in arriving at a diagnosis of organic 
brain syndrome.  The service medical documents do not contain 
records of a hospitalization in 1976 following a head injury; 
there are no contemporaneously recorded medical records of 
the incident or of the claimed period of unconsciousness 
following the alleged injury.  Moreover, VA psychiatric and 
psychological evaluations performed in October 1984, shortly 
after service, ruled out a diagnosis of organic brain 
syndrome. 

In sum, the representative's April 2001 CUE motion claims 
that the Board committed clear and unmistakable error in its 
February 1987 decision by failing to grant service connection 
for an adjustment disorder.  The DSM-II, applicable at the 
time of the February 1987 Board decision, did not include a 
recognized diagnosis of adjustment disorder.  While an 
adjustment disorder was diagnosed during service, this 
diagnosis was not confirmed in subsequent psychiatric and 
neurological evaluations conducted during service.  The Board 
is cognizant of a VA examination immediately after service, 
which noted an adjustment disorder, but this diagnosis was 
not confirmed in multiple clinical examinations conducted 
thereafter prior to the issuance of the Board's February 1987 
decision.  While the Board could have granted service 
connection for an anxiety disorder in 1987, it was certainly 
not CUE not to do so.  There was ample competent medical 
evidence in the claims file at the time, to include in-
service neurological and psychiatric work-ups, that did not 
include a diagnosis of an adjustment or anxiety disorder; 
most of the findings of anxiety during service and on the 
post-service VA examinations were listed as symptoms or 
situational in nature rather than as a diagnosis of a chronic 
illness.  In the alternative, the veteran's attorney argues 
that there was CUE in failing to grant service connection for 
a decline in cognitive ability due to a head injury.  
However, while there was medical evidence to support such a 
conclusion, to include three psychiatric and psychological 
reports dated after service, there was ample competent 
evidence that weighed against such a conclusion, to include 
numerous in-service neurological and psychiatric evaluations 
and post-service VA psychiatric and psychological 
examinations.  This latter competent medical evidence 
includes opinions relating the veteran's cognitive problems 
solely to congenital mild mental retardation, with no 
indication of aggravation or a chronic worsening during 
service, and such opinions were based upon thorough 
psychiatric and neurological work-ups.  A post-service VA 
examination that included a review of the veteran's 
preservice high school records concluded that the veteran's 
cognitive impairment was not due to a claimed head injury in 
1976.  As with the other argument, the attorney's assertion 
essentially disputes the manner and method in which the Board 
weighed and evaluated the evidence in its February 1987 
decision and such argument fails to make out a valid claim of 
clear and unmistakable error.  The February 1987 Board 
decision clearly discussed all of the available relevant 
evidence on file at the time and considered that evidence in 
light of the applicable laws and regulations governing awards 
of service connection.

The correct facts were before the Board in February 1987, and 
the file shows that the Board properly considered the 
evidence and then-applicable legal authority when making its 
decision.  Based on the record and law in effect at the time 
of the 1987 Board decision, it cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in denying the claim.  
Thus, the Board now concludes that the February 1987 Board 
decision, which denied service connection for an acquired 
psychiatric disorder due to a head injury, was not based on 
CUE, and the motion to revise or reverse that decision must 
be denied.


ORDER

The veteran's CUE motion, to revise or reverse the February 
1987 Board decision which denied service connection for an 
acquired psychiatric disorder due to a head injury, is 
denied. 




		
	R. F. Williams
	Member, Board of Veterans' Appeals

